 
 
 
 
INVESTMENT ADVISORY AGREEMENT




AGREEMENT made as of this 15th day of September, 2009 by and between Tortoise
Capital Resources Corporation, a Maryland corporation having its principal place
of business in Leawood, Kansas (the “Company”), and Tortoise Capital Advisors,
L.L.C., a Delaware limited liability company having its principal place of
business in Leawood, Kansas (the “Advisor”).
 
WHEREAS, the Company is a newly organized, non-diversified management investment
company that is not at this time registered under the Investment Company Act of
1940, as amended (the “1940 Act”);
 
WHEREAS, the Advisor is registered under the Investment Advisers Act of 1940, as
amended (the “Advisers Act”), as an investment advisor and engages in the
business of acting as an investment advisor;
 
WHEREAS, the Company and the Advisor desire to enter into an agreement to
provide for investment advisory services to the Company upon the terms and
conditions hereinafter set forth; and
 
NOW THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties agree as follows:
 
1.   Appointment of Advisor.
 
The Company appoints the Advisor to act as manager and investment advisor to the
Company for the period and on the terms herein set forth. The Advisor accepts
such appointment and agrees to render the services herein set forth, for the
compensation herein provided.
 
2.   Duties of the Advisor.
 
Subject to the overall supervision and review of the Board of Directors of the
Company (“Board”), the Advisor will regularly provide the Company with
investment research, advice and supervision and will furnish continuously an
investment program for the Company, consistent with the investment objective and
policies of the Company.   The Advisor will provide, on behalf of the Company,
any managerial assistance requested by the portfolio companies of the
Company.  The Advisor will determine from time to time what securities shall be
purchased for the Company, what securities shall be held or sold by the Company
and what portion of the Company’s assets shall be held uninvested as cash or in
other liquid assets, subject always to the provisions of the Company’s Articles
of Incorporation, Bylaws, Confidential Offering Memorandum for the initial
private offering of its common shares (the “Memorandum”), and any subsequent
registration statement of the Company under the 1940 Act and under the
Securities Act of 1933 (the “1933 Act”) covering the Company’s shares, as filed
with the Securities and Exchange Commission (the “Commission”), as any of the
same may be amended from time to time, and to the investment objectives of the
Company, as each of the same shall be from time to time in effect, and subject,
further, to such policies and instructions as the Board may from time to time
establish.  To carry out such determinations, the Advisor will exercise full
discretion and act for the Company in the same manner and with the same force
and effect as the Company itself might or could do with respect to purchases,
sales or other transactions, as well as with respect to all other things
necessary or incidental to the furtherance or conduct of such purchases, sales
or other transactions.  Without limiting the generality of the foregoing, the
Advisor shall, during the term and subject to the provisions of this Agreement,
(i) determine the composition of the portfolio of the Company, the nature and
timing of the changes therein and the manner of implementing such changes; (ii)
identify, evaluate and negotiate the structure of the investments made by the
Company; (iii) perform due diligence on prospective portfolio companies; (iv)
close and monitor the Company’s investments; (v) provide the Company with such
other investment advisory, research and related services as the Company may,
from time to time, reasonably require for the investment of its funds.
 
3.   Administrative Duties of the Advisor.
 
The Advisor agrees to furnish office facilities and clerical and administrative
services necessary to the operation of the Company (other than services provided
by the Company’s custodian, accounting agent, administrator, dividend and
interest paying agent and other service providers).  The Advisor is authorized
to conduct relations with custodians, depositaries, underwriters, brokers,
dealers, placement agents, banks, insurers, accountants, attorneys, pricing
agents, and other persons as may be deemed necessary or desirable.  To the
extent requested by the Company, the Advisor shall (i) oversee the performance
of, and payment of the fees to, the Company’s service providers, and make such
reports and recommendations to the Company’s Board of Directors (the “Board”)
concerning such matters as the parties deem desirable; (ii) respond to inquiries
and otherwise assist such service providers in the preparation and filing of
regulatory reports, proxy statements, shareholder communications and the
preparation of Board materials and reports; (iii) establish and oversee the
implementation of borrowing facilities or other forms of leverage authorized by
the Board; and (iv) supervise any other aspect of the Company’s administration
as may be agreed upon by the Company and the Advisor. The Company shall
reimburse the Advisor or its affiliate for all out-of-pocket expenses incurred
in providing the services set forth in this Section 3.
 
4.   Delegation of Responsibilities.
 
The Advisor is authorized to delegate any or all of its rights, duties and
obligations under this Agreement to one or more sub-advisors, and may enter into
agreements with sub-advisors, and may replace any such sub-advisors from time to
time in its discretion, in accordance with the 1940 Act, the Advisers Act, and
rules and regulations thereunder, as such statutes, rules and regulations are
amended from time to time or are interpreted from time to time by the staff of
the Commission, and if applicable, exemptive orders or similar relief granted by
the Commission, and upon receipt of approval of such sub-advisors by the Board
and by shareholders (unless any such approval is not required by such statutes,
rules, regulations, interpretations, orders or similar relief).  The Company
hereby acknowledges that the Advisor has retained Kenmont Investments
Management, L.P. (“Kenmont”) to provide certain services for the benefit of the
Company.  The Advisor shall compensate Kenmont for the services so
provided.  The Advisor hereby indemnifies and agrees to hold harmless the
Company from any obligation to pay Kenmont or any other sub-advisor or reimburse
Kenmont or any other sub-advisor for any fees or expenses incurred by such party
in providing services to or for the benefit of the Company.  The Company hereby
agrees to indemnify and hold harmless Kenmont or any other sub-advisor for any
claim against any such person based on information provided in the Offering
Memorandum of the Company dated September 13, 2005, the Supplement to such
Offering Memorandum dated November 21, 2005, or the Closing Supplement to such
Offering Memorandum dated December 1, 2005 (collectively, the “Disclosure”)
other than any claim resulting from information provided by such indemnified
party for inclusion in the Disclosure.
 
5.   Independent Contractors.
 
The Advisor and any sub-advisors shall for all purposes herein be deemed to be
independent contractors and shall, unless otherwise expressly provided or
authorized, have no authority to act for or represent the Company in any way or
otherwise be deemed to be an agent of the Company.
 
6.   Compliance with Applicable Requirements.
 
In carrying out its obligations under this Agreement, the Advisor shall at all
times conform to:
 
a.  
all applicable provisions of the 1940 Act and the Advisers Act and any
applicable rules and regulations adopted thereunder;

 
b.  
the provisions of the Memorandum or any subsequent registration statement of the
Company, as the same may be amended from time to time under the 1933 Act,
including without limitation, the investment objectives set forth therein;

 
c.  
the provisions of the Company’s Articles of Incorporation, as the same may be
amended from time to time;

 
d.  
the provisions of the Bylaws of the Company, as the same may be amended from
time to time

 
e.  
all policies, procedures and directives adopted by the Board; and

 
f.  
any other applicable provisions of state, federal or foreign law.

 
7.   Policies and Procedures.
 
The Advisor has adopted and implemented written policies and procedures
reasonably designed to prevent violation of the Federal Securities laws by the
Advisor.  The Advisor shall provide the Company, at such times as the Company
shall  reasonably request, with a copy of such policies and procedures and a
report of such policies and procedures; such report shall be of sufficient scope
and in sufficient detail as may reasonably be required to comply with Rule 38a-1
under the 1940 Act and to provide reasonable assurance that any material
inadequacies would be disclosed by such examination, and, if there are no such
inadequacies, the reports shall so state.
 
8.   Brokerage.
 
The Advisor is responsible for decisions to buy and sell securities for the
Company, broker-dealer selection, and negotiation of brokerage commission
rates.  The Advisor’s primary consideration in effecting a security transaction
will be to obtain the best execution.  In selecting a broker-dealer to execute a
particular transaction, the Advisor will take the following into consideration:
the best net price available; the reliability, integrity and financial condition
of the broker-dealer; the size of and the difficulty in executing the order; and
the value of the expected contribution of the broker-dealer to the investment
performance of the Company on a continuing basis.  Accordingly, the price to the
Company in any transaction may be less favorable than that available from
another broker-dealer if the difference is reasonably justified by other aspects
of the execution services offered.
 
Subject to such policies as the Board may from time to time determine, the
Advisor shall not be deemed to have acted unlawfully, or to have breached any
duty created by this Agreement or otherwise, solely by reason of its having
caused the Company to pay a broker or dealer that provides brokerage and
research services to the Advisor an amount of commission for effecting a Company
investment transaction in excess of the amount of commission another broker or
dealer would have charged for effecting that transaction, if the Advisor
determines in good faith that such amount of commission was reasonable in
relation to the value of the brokerage and research services provided by such
broker or dealer, viewed in terms of either that particular transaction or the
Advisor’s overall responsibilities with respect to the Company and to other
clients of the Advisor as to which the Advisor exercises investment
discretion.  The Advisor is further authorized to allocate the orders placed by
it on behalf of the Company to such brokers and dealers who also provide
research or statistical material or other services to the Company, the Advisor
or to any sub-advisor.  Such allocation shall be in such amounts and proportions
as the Advisor shall determine and the Advisor will report on said allocations
regularly to the Board indicating the brokers to whom such allocations have been
made and the basis therefore.
 
9.   Books and Records.
 
The Advisor will maintain complete and accurate records in respect of all
transactions relating to the Company’s portfolio.  The Advisor will keep or will
cause to be kept records in respect of all such portfolio transactions executed
on behalf of the Company.  To the extent permitted by applicable law, the
Advisor shall provide access to its books and records relating to the Company as
the Company may reasonably request.  The Advisor shall have access at all
reasonable times to books and records maintained for the Company to the extent
necessary for the Advisor to comply with all applicable securities or other laws
to which it is subject, and further provided that the Company shall produce
copies of such records and books whenever reasonably required to do so by the
Advisor for the purpose of legal proceedings or dealings with any governmental
or regulatory authorities or for its internal compliance procedures.
 
10.   Compensation.
 
For the services, payments and facilities to be furnished hereunder by the
Advisor, the Advisor shall receive from the Company the following compensation:
 
a.  
Base Management Fee.  The Advisor shall receive quarterly a base management fee
(the “Base Management Fee”) equal to .375% (1.50% annualized) of the Company’s
average monthly Managed Assets for such quarter.  “Managed Assets” means the
total assets of the Company (including any assets purchased with or attributable
to any borrowed funds) minus accrued liabilities other than (1) deferred taxes
and (2) debt entered into for the purpose of leverage.  Accrued liabilities are
expenses incurred in the normal course of the Company’s operations.  The Base
Management Fee shall be calculated quarterly and paid quarterly in arrears
within thirty (30) days of the end of each fiscal quarter.  The Company’s
Managed Assets shall be computed in accordance with any applicable policies and
determinations of the Board of Directors.  In case of the initiation or
termination of the Agreement during any fiscal quarter, the Base Management Fee
for that quarter shall be reduced proportionately on the basis of the number of
calendar days during which the Agreement is in effect, and the fee shall be
computed upon the basis of the average Managed Assets for the business days the
Agreement is in effect for that fiscal quarter.

 
b.  
Incentive Fee.  The Advisor shall receive an incentive fee (the “Incentive
Fee”).  The Incentive Fee shall consist of two parts, as follows:

 
(i) Investment Income Fee.  The Advisor shall receive an investment income fee
(the “Investment Income Fee”) equal to 15% of the excess, if any, of the
Company’s Net Investment Income for the fiscal quarter over a quarterly hurdle
rate equal to 2% (8% annualized), multiplied, in either case, by the Company’s
average monthly Net Assets for the quarter.  “Net Assets” means the Managed
Assets less deferred taxes, debt entered into for the purposes of leverage and
the aggregate liquidation preference of outstanding preferred shares.  “Net
Investment Income” means interest income (including accrued interest that we
have not yet received in cash), dividend and distribution income from equity
investments (but excluding that portion of cash distributions that are treated
as a return of capital), and any other income (including any fees such as
commitment, origination, syndication, structuring, diligence, monitoring, and
consulting fees or other fees that the Company is entitled to receive from
portfolio companies) accrued during the fiscal quarter, minus the Company’s
operating expenses for such quarter (including the Base Management Fee, expenses
payable pursuant to Section 11 below, any interest expense, any accrued income
taxes related to net investment income, and dividends paid on issued and
outstanding preferred stock, if any, but excluding the Incentive Fee payable
hereunder).  Net Investment Income also includes, in the case of investments
with a deferred interest or income feature (such as original issue discount,
debt or equity instruments with a payment-in-kind feature, and zero coupon
securities), accrued income that the Company has not yet received in cash.  Net
Investment Income does not include any realized capital gains, realized capital
losses, or unrealized capital appreciation or depreciation.  The Investment
Income Fee shall be calculated and payable quarterly in arrears within thirty
(30) days of the end of each fiscal quarter, with the fee first accruing from
the first anniversary of the day the Company receives the proceeds from its
initial offering of common shares (the “Commencement of Operations”).  The
Investment Income Fee calculation shall be adjusted appropriately on the basis
of the number of calendar days in the first fiscal quarter the fee accrues or
the fiscal quarter during which the Agreement is in effect in the event of
termination of the Agreement during any fiscal quarter.
 
(ii) Capital Gains Fee.  The Advisor shall receive a capital gains fee (the
“Capital Gains Fee”) equal to:  (A) 15% of (i) the Company’s net realized
capital gains (realized capital gains less realized capital losses) on a
cumulative basis from the Commencement of Operations to the end of each fiscal
year, less (ii) any unrealized capital depreciation at the end of such fiscal
year, less (B) the aggregate amount of all Capital Gains Fees paid to the
Advisor in prior fiscal years.  The calculation of the Capital Gains Fee will
not include any capital gains that result from that portion of any scheduled
periodic distributions made possible by the normally recurring cash flow from
the operations of portfolio companies (“Expected Distributions”) that are
characterized by the Company as return of capital for U.S. generally accepted
accounting principles purposes.  In that regard, any such return of capital will
not be treated as a decrease in our cost basis of an investment for purposes of
calculating the Capital Gains Fee.  This does not apply to any portion of any
distribution from a portfolio company that is not an Expected
Distribution.  Except as set forth in the last sentence of this paragraph, the
Capital Gains Fee shall be calculated and payable annually within thirty (30)
days of the end of each fiscal year.  For the purposes of this paragraph,
realized capital gains on a security will be calculated as the excess of the net
amount realized from the sale or other disposition of such security over the
adjusted cost basis for the security.  Realized capital losses on a security
will be calculated as the amount by which the net amount realized from the sale
or other disposition of such security is less than the adjusted cost basis of
such security.  Unrealized capital depreciation on a security will be calculated
as the amount by which the Company’s adjusted cost basis of such security
exceeds the fair value of such security at the end of a fiscal year.  All fiscal
year-end valuations will be determined by the Company in accordance with
generally accepted accounting principles, the 1940 Act (even if such valuation
is made prior to the date on which the Company has elected to be regulated as a
business development company), and the policies and procedures of the Company to
the extent consistent therewith.  If the Company’s shares of common stock become
listed on any national securities exchange or automated dealer quotation system,
then the Advisor shall use at least 25% of any Capital Gains Fee received on or
prior to the second anniversary of the Commencement of Operations to purchase
the Company’s common stock in the open market.  In the event this Agreement is
terminated, the Capital Gains Fee calculation shall be undertaken as of, and any
resulting Capital Gains Fee shall be paid within thirty (30) days of, the date
of termination.
 
The Advisor may, from time to time, waive or defer all or any part of the
compensation described in this Section 10.  The parties do hereby expressly
authorize and instruct the Company’s administrator, or its successors, to
calculate the fee payable hereunder and to remit all payments specified herein
to the Advisor.
 
11.   Expenses of the Advisor.
 
The compensation and allocable routine overhead expenses of all investment
professionals of the Advisor and its staff, when and to the extent engaged in
providing investment advisory services required to be provided by the Advisor
under Section 2 hereof, will be provided and paid for by the Advisor and not by
the Company.   It is understood that the Company will pay all expenses other
than those expressly stated to be payable by the Advisor hereunder, which
expenses payable by the Company shall include, without limitation the following:
 
(i) other than as set forth in the first sentence of this Section 10 above,
expenses of maintaining the Company and continuing its existence and related
overhead, including, to the extent such services are provided by personnel of
the Advisor or its affiliates, office space and facilities and personnel
compensation, training and benefits,
 
(ii) commissions, spreads, fees and other expenses connected with the
acquisition, holding and disposition of securities and other investments
including placement and similar fees in connection with direct placements
entered into on behalf of the Company,
 
(iii) auditing, accounting and legal expenses,
 
(iv) taxes and interest,
 
(v) governmental fees,
 
(vi) expenses of listing shares of the Company with a stock exchange, and
expenses of issue, sale, repurchase and redemption (if any) of interests in the
Company, including expenses of conducting tender offers for the purpose of
repurchasing Company securities,
 
(vii) expenses of registering and qualifying the Company and its securities
under federal and state securities laws and of preparing and filing registration
statements and amendments for such purposes,
 
(viii) expenses of communicating with shareholders, including website expenses
and the expenses of preparing, printing, and mailing press releases, reports and
other notices to shareholders and of meetings of shareholders and proxy
solicitations therefor,
 
(ix) expenses of reports to governmental officers and commissions,
 
(x) insurance expenses,
 
(xi) association membership dues,
 
(xii) fees, expenses and disbursements of custodians and subcustodians for all
services to the Company (including without limitation safekeeping of funds,
securities and other investments, keeping of books, accounts and records, and
determination of net asset values),
 
(xiii) fees, expenses and disbursements of transfer agents, dividend and
interest paying agents, shareholder servicing agents and registrars for all
services to the Company,
 
(xiv) compensation and expenses of directors of the Company who are not members
of the Advisor’s organization,
 
(xv) pricing, valuation, and other consulting or analytical services employed in
considering and valuing the actual or prospective investments of the Company,
 
(xvi) all expenses incurred in leveraging of the Company’s assets through a line
of credit or other indebtedness or issuing and maintaining preferred shares,
 
(xvii) all expenses incurred in connection with the organization of the Company
and any offering of common shares, and
 
(xviii) such non-recurring items as may arise, including expenses incurred in
litigation, proceedings and claims and the obligation of the Company to
indemnify its directors, officers and shareholders with respect thereto.
 
12.   Covenants of the Advisor.
 
The Advisor covenants that it is registered as an investment adviser under the
Investment Advisers Act of 1940.  The Advisor agrees that its activities will at
all times be in compliance in all material respects with all applicable federal
and state laws governing its operations and investments.
 
13.   Non-Exclusivity.
 
The Company understands that the persons employed by the Advisor to assist in
the performance of the Advisor’s duties under this Agreement may not devote
their full time to such service and nothing contained in this Agreement shall be
deemed to limit or restrict the right of the Advisor or any affiliate of the
Advisor to engage in and devote time and attention to other businesses or to
render services of whatever kind or nature, so long as the Advisor’s services to
the Company are not impaired by the provision of such services to others.  The
Company further understands and agrees that managers of the Advisor may serve as
officers or directors of the Company, and that officers or directors of the
Company may serve as managers of the Advisor to the extent permitted by law; and
that the managers of the Advisor are not prohibited from engaging in any other
business activity or from rendering services to any other person, or from
serving as partners, officers or directors of any other firm or company,
including other investment advisory companies.
 
14.   Consent to the Use of Name.
 
The Advisor hereby consents to the royalty free use by the Company of the name
“Tortoise” as part of the Company’s name and consents to the royalty free use of
the related “Tortoise” logo; provided, however, that such consents shall be
conditioned upon the employment of the Advisor or one of its approved affiliates
as the investment advisor of the Company.  The name “Tortoise” and the related
“Tortoise” logo or any variation thereof may be used from time to time in other
connections and for other purposes by the advisor and its affiliates and other
investment companies that have obtained consent to the use of the name
“Tortoise”.  The Advisor shall have the right to require the Company to cease
using the name “Tortoise” as part of the Company’s name and the related
“Tortoise” logo if the Company ceases, for any reason, to employ the Advisor or
one of its approved affiliates as the Company’s investment advisor.  Future
names adopted by the Company for itself, insofar as such names include
identifying words requiring the consent of the Advisor, shall be the property of
the Advisor and shall be subject to the same terms and conditions.
 
15.   Effective Date, Term and Approval.
 
This Agreement shall become effective with respect to the Company, if approved
by the shareholders of the Company, as of the date of execution above.  This
Agreement shall continue in force and effect through December 31, 2010, and may
be continued from year to year thereafter, provided that the continuation of the
Agreement is specifically approved at least annually:


a.  
(i) by the Board or (ii) by the vote of “a majority of the outstanding voting
securities” of the Company (as defined in Section 2(a)(42) of the 1940 Act); and

 
b.  
by the affirmative vote of a majority of the directors who are not parties to
this Agreement or “interested persons” (as defined in the 1940 Act) of a party
to this Agreement (other than as directors of the Company), by votes cast in
person at a meeting specifically called for such purpose.

 



16.   Termination.
 
This Agreement may be terminated by the Company at any time, without the payment
of any penalty by the Company, by vote of the Board or by vote of a majority of
the outstanding voting securities of the Company, on no more than sixty (60)
days’ written notice to the Advisor.  This Agreement may be terminated by the
Advisor at any time, without the payment of any penalty by the Advisor, on no
less than sixty (60) days’ written notice to the Company.  The notice provided
for herein may be waived by the party entitled to receipt thereof.  This
Agreement shall automatically terminate in the event of its assignment, the term
“assignment” for purposes of this paragraph having the meaning defined in
Section 2(a)(4) of the 1940 Act.  Upon termination pursuant to this Section 14,
the Advisor, at the Company’s request, must deliver all copies of books and
records maintained in accordance with this Agreement and applicable law.
 
17.   Amendment.
 
No amendment of this Agreement shall be effective unless it is in writing and
signed by the party against which enforcement of the amendment is sought.  No
amendment to Section 10 or Section 11 of this Agreement shall be effective
unless it is approved by the vote of a majority of the outstanding voting
securities of the Company.
 
18.   Liability of Advisor.
 
The Advisor will not be liable in any way for any default, failure or defect in
any of the securities comprising the Company’s portfolio if it has satisfied the
duties and the standard of care, diligence and skill set forth in this
Agreement.  However, the Advisor shall be liable to the Company for any loss,
damage, claim, cost, charge, expense or liability resulting from the Advisor’s
willful misconduct, bad faith or gross negligence or disregard by the Advisor of
the Advisor’s duties or standard of care, diligence and skill set forth in this
Agreement or a material breach or default of the Advisor's obligations under
this Agreement.
 
19.   Third Party Beneficiaries
 
The Company acknowledges and agrees that Kenmont is a permitted third party
beneficiary of Sections 4 and 10 hereof for the limited purposes
of:  (i) enforcing the indemnification offered to Kenmont by the Company in
Section 4 and (ii) enforcing, on behalf of the Advisor, the payment obligations
owed to the Advisor pursuant to Section 10.
 
20.   Notices.
 
Any notices under this Agreement shall be in writing, addressed and delivered,
telecopied or mailed postage paid, to the other party entitled to receipt
thereof at such address as such party may designate for the receipt of such
notice.  Until further notice to the other party, it is agreed that the address
of the Company and that of the Advisor shall be 11550 Ash Street, Suite 300,
Leawood, Kansas 66211.
 
 
 

--------------------------------------------------------------------------------

 
21.   Questions of Interpretation.
 
Any question of interpretation of any term or provision of this Agreement having
a counterpart in or otherwise derived from a term or provision of the 1940 Act
or the Advisers Act shall be resolved by reference to such term or provision of
the 1940 Act or the Advisers Act and to interpretations thereof, if any, by the
United States courts or in the absence of any controlling decision of any such
court, by rules, regulations or orders of the Commission issued pursuant to said
Acts.  In addition, where the effect of a requirement of the 1940 Act or the
Advisers Act reflected in any provision of the Agreement is revised by rule,
regulation or order of the Commission, such provision shall be deemed to
incorporate the effect of such rule, regulation or order.  Subject to the
foregoing, this Agreement shall be governed by and construed in accordance with
the laws (without reference to conflicts of law provisions) of the State of
Delaware.
 
[Signature page to follow.]
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
in duplicate by their respective duly authorized officers on the day and year
first written above.
 


TORTOISE CAPITAL RESOURCES CORPORATION






By:    /s/ Terry
Matlack                                                                                 
Name:  Terry Matlack
Title:    Chief Financial Officer




TORTOISE CAPITAL ADVISORS, L.L.C.






By:    /s/ H. Kevin Birzer 
Name:  H. Kevin Birzer
Title:    Senior Managing Director

 
